Case 2:18-cv-11174-BAF-SDD ECF No. 89-2, PagelD.1094 Filed 02/09/21 Page 1of1

ae
ae

 

¢ | Today
3:39 PM

 

awards 3
To: jessie_barringer@yahoo.com >

omnes

 

TS22939604

 

 

Hoenn eae eee ea) A M E R I c A N K E N N E L Cc L Uu H EEE

  
  
 
   
   
 
  
  
 
 
   
 
  
 

MAME HIMBER
GCHS CH KEENORTH STRIKE A POSE HHL ™S22939604

Bake Mx
CHINESE CRESTED PENMALE

CORR DATE OF EARTH
SLATE JULY 27, 2014

BRE
GCHB CH MOA'S HAVE A COKE AND 4 SMILE
TSOPRSEON [12014]
Abe
CH DARETOBEBARE KODAK MOMENT
TS02488902 (07/13)

eREELER
MANDELINE STERLING

 

KENNEL CL

F & Sate peopacals tar inet nate wee
CAN MER, eye duh doers it etchcyleg thee edie
oe Ragpeter bts thes eke ot det

JESSIE BARRINGER

Tisk peas Beane aa the ry
ceecby bry War Arverwas Kier

cath haat ltl Ms te Batch eclacR lth the acl Ba eee th th tsi tached dhe tds thas chodeth occ ta dh cach tek Nd
. k
bx

 

 

Christine Weisse
Senior Subject Matter Expert — Sport Services

 

 
